J-S69016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: S.A.F.P.JR, A MINOR                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.M.F., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 2191 EDA 2019


                   Appeal from the Order Entered July 18, 2019
                 in the Court of Common Pleas of Bucks County,
                    Orphans' Court at No(s): No. 2019-A9013.


BEFORE:      SHOGAN, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED FEBRUARY 06, 2020

        K.M.F. (Mother) appeals the order terminating her rights to her seven-

year-old son, S.A.F.P. Jr. (Child), pursuant to the Adoption Act. See 23

Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1 After review, we affirm.

        In an opinion filed on September 26, 2019, the orphans’ court provided

a thorough recitation of the facts and procedural history of this case. 2

Therefore, we will only briefly summarize them. Child, born in April 2011, was

removed from Mother’s custody in April 2017 due to concerns about Mother’s

substance abuse, lack of treatment, lack of supervision and protective
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   S.P. (Father) voluntarily relinquished his parental rights.

2   See Orphans’ Court Opinion, 9/26/19, at 1-12.
J-S69016-19



capacity, and because of the existence of domestic violence in the home.

Bucks County Children and Youth Services Agency (CYS) had received six

referrals for abuse against Child committed by Mother’s paramour (D.R.).3

Child was formally adjudicated dependent in May 2017. Child was placed in

the home of his maternal aunt and uncle.

       At the time of Child’s adjudication, CYS developed a placement

permanency plan, which consisted of objectives Mother needed to fulfill in

order to be reunited with Child. Specifically, the plan obligated Mother to: 1)

obtain and maintain suitable housing; 2) obtain and maintain a source of

income; 3) obtain a mental health evaluation and follow any and all treatment

recommendations; 4) maintain regular visitation with Child; 5) submit to

random urine testing; and 6) address domestic violence concerns. Over the

course of the dependency case, Mother did not make significant progress

toward accomplishing any of these objectives.        Of note, Mother chose to

remain in a violent relationship with her paramour instead of alleviating the

principal concerns that led to Child’s removal.

       On February 5, 2019, CYS filed a petition to involuntarily terminate

Mother’s parental rights.4 The orphans’ court conducted evidentiary hearings

____________________________________________


3 In light of this Court’s redaction of all information that might identify Child,
we note that D.R. is most commonly identified as “Mr. R.” in the attached
orphans’ court opinion. See Orphans’ Court Opinion, 9/26/19, passim
(redacted).
4 In the parties’ briefs and in the orphans’ court opinion, there is reference to
a January 2019 goal change hearing. Those specifics are not in the record.

                                           -2-
J-S69016-19



in March 27, 2019. At the hearings, Child was represented by his guardian ad

litem, who indicated that Child’s legal interests merged with his best interests.

On July 8, 2019, the orphans’ court entered the order granting the petition

under 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b). Mother timely filed this

appeal.

      Mother raises the following issues for our review:

            1. Did the [orphans’] court erroneously grant [CYS’s]
               petition to involuntarily terminate the parental rights
               of [Mother] pursuant to 23 Pa.C.S.A. § 2511(a)(2)
               when [CYS] failed to prove the grounds thereunder by
               clear and convincing evidence?

            2. Did the [orphans’] court erroneously grant [CYS’s]
               petition to involuntarily terminate the parental rights
               of [Mother] pursuant to 23 Pa.C.S.A. § 2511(a)(5)
               when [CYS] failed to prove the grounds thereunder by
               clear and convincing evidence?

            3. Did the [orphans’] court erroneously grant [CYS’s]
               petition to involuntarily terminate the parental rights
               of [Mother] pursuant to 23 Pa.C.S.A. § 2511(a)(8)
               when [CYS] failed to prove the grounds thereunder by
               clear and convincing evidence?

            4. Did the [orphans’] court erroneously move its inquiry
               to the needs and welfare of [C]hild pursuant to 23
               Pa.C.S.A. § 2511(b) and erroneously find that
               termination would best meet said needs and welfare
               when [CYS] failed to prove grounds for involuntary
               termination of parental rights pursuant to the grounds
               alleged under 23 Pa.C.S.A. § 2511(a)(2), (5), and (8)
               by clear and convincing evidence?

            5. Did the trial court erroneously find that the needs and
               welfare of [C]hild as contemplated under 23 Pa.C.S.A.
               2511(b) were best met by terminating the parental
               rights of [Mother]?




                                      -3-
J-S69016-19



Mother’s Brief at 6.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following principles:

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court's determination of a
         petition for termination of parental rights. As in dependency
         cases, our standard of review requires an appellate court to
         accept the findings of fact and credibility determinations of
         the trial court if they are supported by the record. In re:
         R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
         are supported, appellate courts review to determine if the
         trial court made an error of law or abused its
         discretion. Id.; In re R.I.S., 36 A.3d 567, 572 (Pa.
         2011) (plurality). As has been often stated, an abuse of
         discretion does not result merely because the reviewing
         court might have reached a different conclusion. Id.; see
         also Samuel–Bassett v. Kia Motors America, Inc., 34
         A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
         634 (Pa. 2003). Instead, a decision may be reversed for an
         abuse of discretion only upon demonstration of manifest
         unreasonableness, partiality, prejudice, bias, or ill-will. Id.

         As we discussed in R.J.T., there are clear reasons for
         applying an abuse of discretion standard of review in these
         cases. We observed that, unlike trial courts, appellate courts
         are not equipped to make the fact-specific determinations
         on a cold record, where the trial judges are observing the
         parties during the relevant hearing and often presiding over
         numerous other hearings regarding the child and
         parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
         facts could support an opposite result, as is often the case
         in dependency and termination cases, an appellate court
         must resist the urge to second guess the trial court and
         impose its own credibility determinations and judgment;
         instead we must defer to the trial judges so long as the
         factual findings are supported by the record and the court's
         legal conclusions are not the result of an error of law or an
         abuse of discretion. In re Adoption of Atencio, 650 A.2d
         1064, 1066 (Pa. 1994).



                                      -4-
J-S69016-19



In re I.E.P., 87 A.3d 340, 343–344 (Pa. Super. 2014) (quoting In re

Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012)).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We have

explained that the “standard of clear and convincing evidence is defined as

testimony that is so ‘clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.’ ” Id. (quoting In re J.L.C., 837 A.2d 1247, 1251

(Pa. Super. 2003)). Moreover, this Court may affirm the trial court's decision

regarding the termination of parental rights with regard to any one subsection

of section 2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

      Here, the orphans' court terminated Mother's parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b).      We focus our review on

subsections (a)(2) and (b), which provide as follows:

         § 2511. Grounds for involuntary termination

         (a) General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

          (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.



                                     -5-
J-S69016-19


           ***

           (b) Other considerations.—The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S. § 2511. This Court has explained that the focus in terminating

parental rights under section 2511(a) is on the parent, but under section

2511(b), the focus is on the child. In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc).

         Mother argues that the conditions which led to Child’s removal are in

the process of being remedied. Mother’s Brief at 18. Mother notes that she

has cooperated in her treatment plans and improved in her communication

with the foster parents. Id. at 19. Although Mother admits to the domestic

violence concerns involving her paramour, she argues that Child was never

exposed to those issues. Id. at 20. Finally, Mother argues that she has a

worthwhile bond with Child; and that although his preference is to reside with

the foster parents, Child maintained that he wanted contact with Mother. Id.

at 29.

         In response, the orphans' court has provided a thorough evaluation

supporting termination of Mother's parental rights to Child pursuant to each


                                        -6-
J-S69016-19



challenged provision, including 23 Pa.C.S.A. § 2511(a)(2) and (b). Having

reviewed the notes of testimony and the certified record, we conclude that the

Honorable Gary B. Gilman’s findings and conclusions are supported by clear

and convincing evidence of record, and we adopt Judge Gilman’s opinion as

our own.5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/20




____________________________________________


5The parties are directed to attach a copy of the orphans’ court opinion of
September 25, 2019 to any future filings in this matter.

                                           -7-